— In an action for divorce, the defendant husband appeals (1) from a judgment of the Supreme Court, Queens County (Buschmann, J.), dated April 27,1982, which, inter alia, granted the plaintiff wife a divorce and custody of the parties’ child, adjudged that defendant was to have no visitation with the child and directed defendant to pay plaintiff the sum of $50 per week as child support, and (2) from an order of the same court, dated June 21,1982, which denied his motion for a stay of the above-mentioned judgment and for á new trial. Judgment and order affirmed, without costs or disbursements. Under the circumstances herein, defendant’s refusal to submit to a psychiatric evaluation was a sufficient ground for denying him visitation rights. We note, however, that this is without prejudice to his moving for modification upon a showing of his willingness to submit to a court-ordered psychiatric evaluation. Damiani, J. P., Lazer, Mangano and Boyers, JJ., concur.